MEMORANDUM**
Manuel Gomez-Acevedo appeals from the 45-month sentence imposed after his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
First, Gomez-Acevedo contends that Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), only applies to cases where the defendant admits the fact of the prior conviction and deportation, that Almendarez-Torres has been overruled, and that § 1326(b) is unconstitutional. These contentions are foreclosed. See United States v. Beng-Salazar, 452 F.3d 1088, 1091 (9th Cir.2006).
Next, Gomez-Acevedo contends that his sentence is unreasonable. We conclude that the district court properly considered the advisory Sentencing Guidelines and § 3553(a) factors in imposing the sentence. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006). Accordingly, we conclude that Gomez-Acevedo’s sentence was reasonable. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.